DETAILED ACTION
This action is responsive to the following communication: The claims filed on 10/04/2021.  
Claims 1-20 are pending in the case.  Claims 1, 11 and 19 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant' s claim for the benefit of a prior-filed application No. 15/445,567 (now patent No. 11137879) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 11, and 19 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Beausoleil et al. US 2016/0285890 A1) discloses a client device manage online shared folder using browser interface to an online content management system. The user can specify the type of content item (e.g., document) to create and a name for the content item. The content item type and name can be sent to the content management system. The content management system can store templates corresponding to each type of document that can be created. Upon receipt of the request to create the new content item, the content management system can copy the template corresponding to the requested content item type, rename the template copy to the specified name and save the new content item to the users folder on the content management system. The online folder can then be synchronized with corresponding folders on the user's device. The user can access the new content item from the local folder to view and edit the new content item.
Linton et al. (US 2013/0031208 A1) discloses a method and a device for managing and providing interactive content are described. In one innovative aspect, a system includes one or more processors, a communication unit, a content management engine, an interactivity module, and a reporting module. The communication unit sends and receives data over a network. The content management engine transmits a first instance of an interactive content dataset via the communication unit to a first client device of a first user for presentation. The interactivity module receives event data describing an interaction with the interactive content dataset from the first client device via the communication unit. The interaction reflects a learning activity being performed by the first user. The reporting module generates a report describing the interaction by the first user with the interactive content dataset and transmits the report via the communication unit to one or more of the first client device and a second client device of a second user for presentation
Shetty et al. (US 2014/0215340 A1) discloses a method and a device for associating a location within the first entity with which the comment relates or in which the comment was made, selecting a respective one of the comments reflected in the second canvas causes the first canvas to be displayed and the location within the first entity associated with the respective one of the comments to be displayed in the first canvas.  

However, Beausoleil et al. US 2016/0285890 A1), Linton et al. (US 2013/0031208 A1), and Shetty et al. (US 2014/0215340 A1) fail to clearly teach or fairly suggest the combination of following limitations: 
in response to receiving the first user input, performing: 
transmitting, to the data storage system via the communication network, a first request for a first set of the data sets associated with the first subcategory; 
receiving, from the data storage system via the communication network, the first set of data sets; and 
displaying, via the GUI, the first canvas showing the first set of the data sets associated with the first subcategory, wherein the first canvas comprises a plurality of sections, each section corresponds to one of the plurality of data types, each section is configured to display the data sets of the corresponding data type, and the plurality of sections comprises a first section corresponding to the first data type; 
receiving, via the user interface, a second user input entering, via the first section of the first canvas, a first data; 
determining, based on the first data set being entered via the first section of the first canvas, that the first data set is associated with the first subcategory and first data type; 
transmitting, to the data storage system via the communication network, the first data set and a first indication that the first data set is associated with the first subcategory and first data type, wherein the data storage system is configured to update the data collection based on the first data set and the first indication transmitted from the first user device; 
after transmitting the first data set and the first indication to the data storage system, receiving, via the user interface, a third user input selecting the second selectable visual element associated with the second canvas; 
in response to receiving the third user input, transmitting, to the data storage system via the communication network, a first request to provide a second set of the data sets of the plurality of subcategories that are associated with the first data type; 
receiving, from the data storage system via the communication network, the second set of the data sets; and 
in response to receiving the second set of the data sets, displaying, via the GUI, the second set of the data sets in the second canvas, the second set of data sets divided into a plurality of data set groups corresponding to the plurality of subcategories, respectively, each data set group configured to display the data sets associated with the first data type of the corresponding subcategory, wherein the plurality of data set groups comprises: 
a first data set group showing a first group of the data sets of the first data type associated with the first subcategory; and 
a second data set group showing a second group of the data sets of the first data type associated with a second subcategory of the plurality of subcategories, the second group of the data sets including a second data set of the first data type and associated with the second subcategories.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Lueckhoff et al. (US 2005/0132298 A1) – the method and system for providing a graphical user interface that displays at least a portion of the chat session {~conversation} in a reserved area (see ¶ 0005).  The GUI comprises a work area to display information relating to an interactive session between the user and the participating party (see ¶ 0006).  The GUI also comprises a reserved area to display at least a portion of the chat session; the reserved area is located in proximity to the work area such that the reserved area is noticeable to the user when the user is working in the work area (see ¶ 0006).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179